Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/3/21 has been entered and made of record. Claims 1-2, 9-11 and 18-19 are amended. Claims 8, 17, and 20 are canceled. Claim 23 is new. Claims 1-7, 9-16, 18-19 and 21-23 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-7, 9-16, 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kopietz (US 2018/0310008) in view of Laksono (US 2016/0148650).
As to Claim 1, Kopietz teaches an apparatus comprising: 
a memory configured to store feedback received from an encoder, wherein the feedback comprises parameters associated with encoding different regions of graphics content generated by a graphics engine (Kopietz discloses “a livestreaming codec can communicate settings back to the renderer producing the video” in [0014]; “The codec 104 must also have the ability to communicate its quantization settings back to the rendering process 102 through direct reporting or some other monitoring process known in the art” in [0021]; “Livestream encoding using an H.264 standard-compliant encoder typically employs a Constant Rate Factor ("CRF") mode which reports the effective quantization settings for an encoded frame as a quantization parameter ("QP") at "REPORT QUANTIZATION SETTINGS FOR EACH ENCODED FRAME," step 200… which outputs the quantization parameter as the variable” in [0022]. Kopietz doesn’t directly discloses a memory to store feedback. However, Kopietz also discloses lookup table generation for rendering quality-setting profiles in [0018]. Laksono further discloses memory module 232 in [0045]; “feedback from the pattern recognition module 125 can be used to guide the encoding or transcoding performed by video codec 103…Pattern recognition can also generate feedback that identifies regions with different characteristics” in [0041], see also [0054]); and 
a processor configured to generate configuration information for the graphics engine based on the feedback, wherein the configuration information modifies rendering settings of the graphics engine for a first region of the graphics content differently than rendering settings of the graphics engine for a second region of the graphics content (Kopietz discloses “codec can communicate settings back to the renderer producing the video” in [0014]; “FIG. 5 is a diagram of an exemplary lookup table generation for rendering quality-setting profiles” in [0018]; rendering quality settings in response to changes in encoder setting [0020]; adjusting QP to achieve different image quality in [0022]; “To change the rendering settings, the renderer will check a pre-generated lookup table that provides a rendering quality-settings profile for the encoder-provided QP value… A rendering quality-settings profile is defined as a list of values for each available rendering quality setting” in [0023]. Laksono further discloses “After pattern recognition, estimated motion vectors can be grouped and processed in accordance with the feedback. In particular, pattern recognition feedback can be used by video codec 103 for bit allocation in different regions of an image or image sequence in encoding or transcoding of the video signal 110” in [0041], see also [0054] and Fig 4); 
wherein the graphics engine is configured to execute a workload based on the configuration information (Kopietz discloses “codec can communicate settings back to the renderer producing the video” in [0014]; “The codec 104 must also have the ability to communicate its quantization settings back to the rendering process 102 through direct reporting or some other monitoring process known in the art” in [0021]; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the invention of Kopietz with the teaching of Laksono so as to use the encode feedback to guide mode decision and rate control to improve quality and save bits for encoding of the video signal (Laksono, [0041]).

As to Claim 2, Kopietz in view of Laksono teaches the apparatus of claim 1, wherein the feedback further comprises at least one of motion information, quantization strength, bit rate cost, spatial variance, prediction mode, and objective quality metrics for one or more of the different regions in the graphics content (Kopietz discloses quantization quality based on feedback from the encoder in [0004]; quantization settings/parameter and bitrate cost in [0022]. Laksono further discloses feedback comprising temporal feedback (i.e. motion vector), spatial feedback, quality and bit allocation for different regions of an image in [0041].)

As to Claim 3, Kopietz in view of Laksono teaches the apparatus of claim 1, wherein the feedback comprises information indicating detection of a change of scene in the graphics content (Laksono discloses feedback comprising temporal feedback (i.e. motion vector) and spatial feedback in [0041].)

As to Claim 4, Kopietz in view of Laksono teaches the apparatus of claim 1, wherein the feedback comprises at least one of information associated with preprocessing of the graphics content prior to encoding or post-processing at receiver after decoding the encoded graphics content (Kopietz discloses a pre-defined lookup table for QP in [0023]. Laksono also discloses encoding feedback data comprising preprocessing information in [0048-0049, 0056] and post-processing in [0066].)

As to Claim 5, Kopietz in view of Laksono teaches the apparatus of claim 4, wherein the information associated with preprocessing or post-processing comprises at least one of a Fast Fourier Transform (FFT) parameter, a discrete cosine transform (DCT) parameter, a histogram, an edge detection result, and a text detection result (Laksono discloses a histogram analysis in [0029].)

As to Claim 6, Kopietz in view of Laksono teaches the apparatus of claim 1, wherein the memory is configured to store feedback received from a decoder that is used to decode the graphics content that is encoded by the encoder, and wherein the processor is configured to generate the configuration information based on the feedback received from the decoder (Laksono discloses a video codec 103 including decoder section 240 and encoder section 236 in Fig 3, see also [0040-0042].)

As to Claim 7, Kopietz in view of Laksono teaches the apparatus of claim 1, wherein the processor is configured to generate the configuration information based on at least one of: instructions provided by an application that produces the graphics content; an empirically generated lookup table; a close-loop control process; machine learning; a neural network; and regressive modeling (Kopietz discloses a pre-generation of the lookup table in [0016, 0023].)

As to Claim 9, Kopietz in view of Laksono teaches the apparatus of claim 1, wherein modifying the rendering settings comprises modifying the rendering settings to configure the graphics engine to perform at least one of: 
disabling at least one graphics effect in at least the first region of the graphics content based on bit rate costs of encoding at least the first region at the encoder; disabling at least one graphics effect in at least one of the first region of the graphics content in response to the feedback indicating that there is insufficient bandwidth to support encoder quantization of the at least one graphics effect; modifying a rendering frame rate in response to the feedback indicating that the encoder is able to vary its frame rate on a predetermined frame boundary to reduce a bandwidth of an encoded bitstream representing the graphics content; and  reducing an image resolution used to render the graphics content based on encoder statistics received in the feedback (Kopietz discloses “the encoder may reduce image quality to fit within a limited bandwidth” in [0003]; “By adapting the server-side rendered quality to match the post-quantization quality based on feedback from the encoder” in [0004]. Laksono further discloses “feedback can be used by video codec 103 for bit allocation in different regions of an image or image sequence in encoding or transcoding of the video signal 110” in [0041] and rate control in [0048-0049].)
Claim 10 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 11 is rejected based upon similar rationale as Claim 2.
Claim 12 is rejected based upon similar rationale as Claim 3.
Claim 13 is rejected based upon similar rationale as Claim 4.
Claim 14 is rejected based upon similar rationale as Claim 5.
Claim 15 is rejected based upon similar rationale as Claim 6.
Claim 16 is rejected based upon similar rationale as Claim 7.

Claim 18 is rejected based upon similar rationale as Claim 9.
Claim 19 is rejected based upon similar rationale as Claim 1.

Claim 21 is rejected based upon similar rationale as Claim 9.

As to Claim 22, Kopietz in view of Laksono teaches the apparatus of claim 19, wherein the feedback processing module is implemented using at least one of a field programmable gate array (FPGA), a central processing unit (CPU), a graphics processing unit (GPU), a fixed function hardware block, and a general purpose processing unit (Kopietz, Fig 1. Laksono, [0044] and Fig 3).

As to Claim 23, Kopietz in view of Laksono teaches the apparatus of claim 1, wherein the feedback includes a first bit rate cost of encoding the first region of the graphics content at the encoder and a second bit rate cost of encoding the second region of the graphics content at the encoder, and wherein the configuration information modifies the rendering settings of the graphics engine for the first region based on the first bit rate cost and modifies the rendering settings of the graphics engine for the second region based on the second bit rate cost (Kopietz discloses “codec can communicate settings back to the renderer producing the video” in [0014]; “FIG. 5 is a diagram of an exemplary lookup table generation for rendering quality-setting profiles” in [0018]; rendering quality settings in response to changes in encoder setting [0020]; adjusting QP to achieve different image quality in [0022]; “To change the rendering settings, the renderer will check a pre-generated lookup table that provides a rendering quality-settings profile for the encoder-provided QP value… A rendering quality-settings profile is defined as a list of values for each available rendering quality setting” in [0023]. Laksono further discloses “After pattern recognition, estimated motion vectors can be grouped and processed in accordance with the feedback. In particular, pattern recognition feedback can be used by video codec 103 for bit allocation in different regions of an image or image sequence in encoding or transcoding of the video signal 110” in [0041], see also [0054] and Fig 4.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Weiming He/
Primary Examiner, Art Unit 2612